                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION


 JACKIE S. BENNETT,                                )
                                                   )
                 Plaintiff,                        )
                                                   )
 v.                                                )
                                                   )        Cause No. 1:16-cv-00423-TLS-SLC
 JAMES CRANE, et al.,                              )
                                                   )
                 Defendants.                       )

                                         OPINION AND ORDER

        Before the Court is a motion filed by Plaintiff Jackie S. Bennett (“Bennett”), seeking

leave of Court to file a third amended complaint in this case. (DE 66). On February 21, 2019,

Defendant the United States of America (the “Government”) objected to Bennett’s motion on the

basis of undue delay and futility. (DE 67). Bennett did not file a reply, and her time to do so has

passed. N.D. Ind. L.R. 7-1(d)(2)(B). For the reasons discussed below, Bennett’s motion to

amend will be denied.

                                 I. PROCEDURAL BACKGROUND

        Bennett filed the initial complaint in this case on December 16, 2016 (DE 1), and a

second amended complaint on April 6, 20181 (DE 41).

        On December 24, 2018, Bennett filed a motion seeking leave to amend her complaint a

third time. (DE 60). The Government filed a response objecting to Bennett’s motion to amend.

(DE 62). Bennett did not file a reply; rather, she filed a motion seeking leave to amend her



        1
          Bennett had filed a motion for leave to file a First Amended Complaint but later filed a motion to
withdraw that complaint, which the Court granted. (DE 40; DE 42).
        Additionally, on April 19, 2018, the Government filed a motion to dismiss the second amended complaint.
(DE 45). Chief Judge Theresa Springmann granted in part the Government’s motion to dismiss. (DE 53).
motion to amend complaint (DE 64), in which she alleged for the first time a claim to recover

$848.97 pursuant to the Tucker Act, 28 U.S.C. § 1491, and Little Tucker Act, 28 U.S.C. § 1346.

(DE 64 at 3-4).

         The Court denied both of Bennett’s motions on procedural grounds. (DE 65). However,

the Court afforded Bennett the opportunity to file a motion seeking leave to file a third amended

complaint (DE 65), and Bennett did so on February 7, 2019 (DE 66). In the instant motion,

Bennett seeks leave to amend Count III of her complaint to allege a claim under the Tucker Act

and the Little Tucker Act. (DE 66 at 4).

                                   II. COMPLAINT ALLEGATIONS2

         The complaint alleges that Bennett worked as a Sales and Service/Distribution Agent at

the United States Post Office in Monroeville, Indiana. (DE 1 at 3). Bennett resigned from her

position on January 24, 2014. (DE 1 at 3).

         On February 24, 2014, Postmaster Denise Antinnucci sent a letter to Bennett, stating that

a shortage of approximately $848.97 had been discovered at the Monroeville Post Office

following Bennett’s departure. (DE 1 at 3). Bennett alleged that the letter demanded repayment

of the alleged shortage and implied that criminal charges would be brought if Bennett failed to

comply.3 (DE 1 at 3). Bennett refuted the allegation in Antinnucci’s letter but ultimately paid

the United States Postal Service $848.97. (DE 1 at 3).

         Bennett was later arrested on charges related to the alleged shortage. (DE 1 at 4). After




        2
          The factual allegations in this section are taken from Bennett’s initial complaint. (See DE 1). Bennett did
not modify these allegations in filing her proposed third amended complaint. (See DE 66-1).
         3
          However, Judge Springmann determined that the letter did not demand that Bennett pay $848.97 or face
criminal charges. Rather, Judge Springmann found that the letter “stated an intent to collect a sum on behalf of the
United States Postal Service for a debt based on a shortage in the [Bennett’s] office accountability and provided a
means by which to challenge whether she was personally liable.” (DE 53 at 16).
                                                          2
an audit of the Monroeville post office in December 2019, Postmaster Krista Carr stated that the

“office [was] in terrible shape,” and advised that there had never been a shortage of $848.97.

(DE 1 at 5). Postmaster Carr went on to recommend that Bennett be reimbursed the $848.97 and

receive an apology. (DE 1 at 5). To date, Bennett has not received a reimbursement. (DE 66-1

at 19).

                                         III. DISCUSSION

          Bennett seeks to amend her complaint to assert the following claim in Count III:

                 60. Plaintiff paid over to the USPS, upon demand from Defendant
                 Antinnucci, her personal funds for a debt she did not owe.

                 61. Defendant, USPS, demanded return of allegedly
                 misappropriated postal funds, which remedy, in cases of actual
                 embezzlement, is available to the USPS under 18 U.S. Code §
                 1711, but no embezzlement occurred in this case.

                 62. Plaintiff, pursuant to the Tucker Act, 28 U.S.C.A. § 1491,
                 demands, and has demanded, return of the $848.97 and for
                 prejudgment interest, due to the improper collection of that
                 money by the USPS.

                 63. This Court has jurisdiction of this claim under the Little Tucker
                 Act, 28 U.S.C. § 1346(a)(2), which gives the district courts
                 original jurisdiction, concurrent with the Court of Federal Claims,
                 of any civil action or claim against the United States, not
                 exceeding $10,000 in amount.

                 64. Agents of the USPS have admitted that Plaintiff had not
                 embezzled money, and no obligation to pay these funds, and have
                 admitted that the funds should be returned to her.

                 65. The Defendant, United States, has illegally exacted Plaintiff’s
                 money, and has failed to refund the illegally exacted money, and
                 continues to exercise control over those funds to the financial
                 detriment of the Plaintiff.

                 66. Defendant, United States, is liable for the claimed damages.

                 67. Plaintiff has never received refund of the payment, and has
                 suffered monetary damages, monetary loss and loss of use in an
                                                  3
               amount to be determined at trial.

(DE 66-1 at 8). The Government argues that the Court should deny Bennett’s motion to amend

because: (1) Bennett has engaged in undue delay in filing the motion, and (2) Bennett’s

amended Count III does not state a claim for relief.

       A. Standard of Review

       “[T]he decision to grant or deny a motion to file an amended pleading is a matter purely

within the sound discretion of the district court.” Soltys v. Costello, 520 F.3d 737, 743 (7th Cir.

2008) (alteration in original) (citation omitted). The Court “need not allow an amendment when

there is undue delay, bad faith, dilatory motive, undue prejudice to the opposing party, or when

the amendment would be futile.” Bethany Pharmacal Co. v. QVC, Inc., 241 F.3d 854, 860-61

(7th Cir. 2001) (citations omitted); see Foman v. Davis, 371 U.S. 178, 182 (1962).

       B. Undue Delay

       “The Seventh Circuit has held that undue delay, standing alone, is generally not a

sufficient reason for denying a plaintiff leave to amend its complaint.” Flanagan v. Allstate Ins.

Co., No. 01 C 1541, 2007 WL 1381524, at *2 (N.D. Ill. May 3, 2007) (citing Dubicz v.

Commonwealth Edison Co., 377 F.3d 787, 793 (7th Cir. 2004)). However, the length of a

plaintiff’s delay in bringing an amendment increases “the presumption against granting leave to

amend.” Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir. 1992) (citations omitted). “[E]ven

without prejudice to the parties, the burden on the court, and the judicial system generally,

represents an independent basis for denying leave to amend.” Saccameno v. Ocwen Loan

Servicing, LLC, No. 15 C 1164, 2018 WL 1240347, at *11 (N.D. Ill. Mar. 9, 2018). In

measuring the prejudice, courts consider the number of times a plaintiff has amended the

complaint, the reasons for the delay, the length of time between when the plaintiff learned of the


                                                   4
facts supporting the underlying amendment and when the plaintiff moved to amend the

complaint, and the procedural posture of the case. See, e.g., Liebhart v. SPX Corp., 917 F.3d

952, 965 (7th Cir. 2019) (“The district court cited the Liebharts’ admission that they learned of

the possible burial of contaminated concrete on the SPX property on October 11, 2017 but failed

to seek leave to amend their complaint until February 22, 2018.”); Flanagan v. Allstate Ins. Co.,

No. 01 C 1541, 2007 WL 1381524, at *2 (N.D. Ill. May 3, 2007) (noting that the case was

pending for five years when plaintiffs sought to file an amended complaint, after the close of

discovery).

         In this case, Bennett argues that there is no prejudice in her requested amendment

because “Defendant has been on notice of Plaintiff’s claim for her $848.97 in every Complaint

and Amended Complaint filed.” (DE 66 at 7). Bennett goes on to say that “[t]he facts as alleged

in the prior complaints and notice of tort clearly put Defendants on notice of all facts necessary

to make out a claim for the return of money improperly collected by the United States.” (DE 66

at 7).

         Bennett never explains why she could not have brought a claim under the Tucker Act or

the Little Tucker Act earlier. Furthermore, her motion demonstrates that she was aware of the

facts necessary to bring the claim from the time she filed her first complaint more than two years

ago. (DE 66 at 7; see generally DE 1). These factors disfavor granting her motion.

         However, discovery has not yet commenced, and no dispositive motions deadline or trial

date has been set.4 These factors weigh in favor of granting Bennett’s motion. Moreover, the



         4
           Because the parties have been litigating various iterations of Defendants’ motions to dismiss since July
2017 (see generally DE 17), the Court has granted their requests to continue the Rule 16 preliminary pretrial
conference (see, e.g., DE 19 DE 48; DE 59). As a result, the Court has not yet set pretrial deadlines in this case.
However, the lack of pretrial deadlines is not determinative in deciding whether Bennett has engaged in undue delay
in bringing the instant motion to amend. See, e.g., Liebhart, 917 F.3d at 965; Flanagan, 2007 WL 1381524, at *2.
                                                         5
Government never gets around to explaining how it would be prejudiced by an amended

complaint.

       Ultimately, although Bennett has engaged in undue delay in bringing her motion to

amend, such delay, standing alone, is often not sufficient to justify denying a motion to amend

complaint. Park v. City of Chicago, 297 F.3d 606, 613 (7th Cir. 2002). Therefore, the Court will

address whether Bennett’s proposed amended complaint is futile.

       B. Futility

       “[F]utility is measured by the capacity of the amendment to survive a motion to dismiss.”

Duthie v. Matria Healthcare, Inc., 254 F.R.D. 90, 94 (N.D. Ill. 2008) (citing Crestview Vill.

Apartments v. U.S. Dep’t of Hous. & Urban Dev., 383 F.3d 552, 558 (7th Cir. 2004)); see Barry

Aviation, Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682, 687 (7th Cir. 2004)). “That

means a proposed amendment must allege ‘enough facts to state a claim to relief that is plausible

on its face.’” Duthie, 254 F.R.D. at 94 (quoting Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955,

1974 (2007)).

       The Tucker Act does not “create[] substantive rights;” rather it is simply a jurisdictional

provision that operates “to waive sovereign immunity for claims premised on other sources of

law (e.g., statutes or contracts).” United States v. Navajo Nation, 556 U.S. 287, 290 (2009)

(citations omitted); see United States v. Testan, 424 U.S. 392, 398 (1976) (“The Court of Claims

has recognized that the Act merely confers jurisdiction upon it whenever the substantive right

exists.” (citation omitted)). A cognizable claim under the Tucker Act is one “for money

damages against the United States, and that claimant must demonstrate that the source of

substantive law he relies upon can be fairly interpreted as mandating compensation by the

Federal Government for damages sustained.” United States v. Mitchell, 463 U.S. 206, 217


                                                 6
(1983) (internal citations and quotation marks omitted); see United States v. Norwood, 602 F.3d

830, 834 (7th Cir. 2010) (“[T]he plaintiff must be able to point to a constitutional, statutory, or

regulatory provision that can fairly be interpreted as mandating compensation.” (citation and

internal quotation marks omitted)). “This is referred to as the requirement for a ‘money-

mandating’ source of law.” Kentera v. United States, No. 16-CV-1020-JPS, 2017 WL 401228,

at *4 (E.D. Wis. Jan. 30, 2017) (citation omitted). “[T]he Tucker Act’s waiver of sovereign

immunity ‘extends only to contracts either express or implied in fact, and not to claims on

contracts implied in law.’” Lumbermens Mut. Cas. Co. v. United States, 654 F.3d 1305, 1316

(Fed. Cir. 2011) (quoting Hercules Inc. v. United States, 516 U.S. 417, 423 (1996)).

       Similarly, the Little Tucker Act provides a basis for jurisdiction, but a plaintiff must still

allege a claim “founded either upon the Constitution, or any Act of Congress, or any regulation

of an executive department “that does not exceed $10,000.” 28 U.S.C. § 1346. The Little

Tucker Act also does not confer jurisdiction for “any civil action or claim against the United

States founded upon any express or implied contract . . . .” Id.

       The Government argues that Count III fails to state a claim under either the Tucker Act or

the Little Tucker Act because Bennett does not identify any statutory, constitutional, or

regulatory provision entitling her to relief. Furthermore, the Government argues, the only

cognizable theory of recovery the Court could glean from Count III would be for unjust

enrichment, which does not constitute a claim under the Tucker Act or the Little Tucker Act.

Again, Bennett has not responded to the Government’s arguments.

       The Government’s arguments are well taken. First, Bennett does not cite any legal

authority entitling her to relief in Count III of the proposed complaint or the motion to amend




                                                  7
complaint.5 Consequently, the Court cannot say what “Tucker remedy” Bennett believes she

“might have because [she] does not point to any constitutional, statutory, or regulatory provision

that can ‘fairly be interpreted as mandating compensation.’” On-Site Screening, Inc. v. United

States, 687 F.3d 896, 900 (7th Cir. 2012) (quoting Norwood, 602 F.3d at 834). “[N]ot even the

most generous reading of either [Bennett’s] original complaint or [her] proposed amended

complaint hints of a trace of any claim under the Tucker Act,” and thus, her attempt to amend

Count III is futile. Id.

         Second, the Government contends that the actual theory of recovery in Count III is one

for unjust enrichment or quantum meruit, otherwise known as a quasi-contract or a contract

implied-in-law. A quasi-contract “is a legal fiction invented by the common-law courts in order

to permit a recovery . . . where, in fact, there is no contract, but where the circumstances are such

that under the law of natural and immutable justice there should be a recovery as though there

had been a promise.” Bayh v. Sonnenburg, 573 N.E.2d 398, 408 (Ind. 1991) (alteration in

original) (citation, footnote, and internal quotation marks omitted).

         The Government is correct that Count III resembles a claim for unjust enrichment in that

Count III alleges the following: the United States Postal Service requested money from Bennett,

the United States Postal Service received a benefit when Bennett paid the money, the United

States Postal Service was not entitled to that money, and the money has not been refunded to

Bennett. (See DE 66-1 at 8); see also Bayh, 573 N.E.2d at 408 (prevailing on a claim of unjust

enrichment requires a plaintiff to demonstrate “that a measurable benefit has been conferred on

the defendant under such circumstances that the defendant’s retention of the benefit without



         5
          Bennett does cite 18 U.S.C. § 1711 but only in reference to the action that the United States Postal Service
could pursue against her for allegedly embezzling the $848.97. Furthermore, as the Government points out, § 1711
cannot be fairly interpreted as mandating that Bennett be compensated by the federal government in this case.
                                                          8
payment would be unjust”); see generally Cmty. Care Centers, Inc. v. Sullivan, 701 N.E.2d 1234,

1239 (Ind. Ct. App. 1998) (“Courts of equity invoke the remedy of restitution in order to avoid

unjust enrichment, and unjust enrichment is an ‘indispensable element’ of such a quasi-

contractual action.”) (citation omitted). The Government is also correct that if the Court

construes Count III as a claim for unjust enrichment, Bennett’s motion to amend should be

denied because the Tucker Act and the Little Tucker Act do not permit claims for unjust

enrichment.6 See Lumbermens Mut. Cas. Co., 654 F.3d at 1316 (citation omitted); Dawson v.

Great Lakes Educ. Loan Servs., Inc., No. 15-CV-475-BBC, 2016 WL 426610, at *3 (W.D. Wis.

Feb. 3, 2016).

         Therefore, the Court is satisfied that Bennett’s third proposed amended complaint would

not survive a motion to dismiss because Count III does not plead facts amounting to a plausible

claim of relief. Duthie, 254 F.R.D. at 94 (citation omitted).

                                             IV. CONCLUSION

         In summary, because Bennett unduly delayed in bringing her motion to amend, and

because the claim in Count III of the proposed amended complaint is futile, the Court DENIES

Bennett’s third motion to amend complaint. (DE 66).

         SO ORDERED.

         Entered this 24th day of April 2019.

                                                                        /s/ Susan Collins
                                                                        Susan Collins
                                                                        United States Magistrate Judge




         6
          Having concluded that Bennett has failed to state a claim for relief under the Tucker Act or the Little
Tucker Act, the Court need not analyze the Government’s argument that the proposed Count III is futile because
Bennett voluntarily relinquished the $848.97.
                                                          9
